Citation Nr: 0947872	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for hairy cell leukemia, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO denied 
the Veteran's claim for service connection for hairy cell 
leukemia.  In December 2004, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 2005, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 
2005.

In June 2006, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  Also, in May 2008, 
the Veteran testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are of  record.

In June 2008, the Board remanded the claim on appeal  to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested action,  the RO 
continued the denial of the claim (as reflected in a 
September 2009 supplemental SOC (SSOC)) and returned the 
matter on appeal to the Board for further consideration.

As a final preliminary matter, the Board notes that, during 
the May 2008 hearing, the Veteran's representative indicated 
that a claim for service connection for prostate cancer had 
been denied, and that the Veteran expressed disagreement with 
that denial in his substantive appeal.  Despite this 
assertion, there is no indication in the record that a claim 
for service connection for prostate cancer has yet been 
adjudicated by the RO.  As such, this matter is not properly 
before the Board, and is   referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The competent evidence shows that hairy cell leukemia is 
considered one of the indolent non-Hodgkin's lymphomas, and 
is, thus,  among the diseases recognized by the VA Secretary 
as associated with herbicide (to include Agent Orange) 
exposure.

3.  As the Veteran did not serve on active duty in Vietnam 
during the Vietnam era (the period from January 9, 1962 to 
May 7, 1975), he is not presumed to have been exposed to 
herbicides, and the evidence preponderates against a finding 
of actual in-service herbicide exposure.

4.  Hairy cell leukemia was not manifested in service, and 
there is no competent evidence or opinion of a relationship 
between active service and the hairy cell leukemia diagnosed 
many years post service (to include medical evidence that 
hairy cell leukemia was manifested to a compensable degree 
within the first post-service year).


CONCLUSION OF LAW

The criteria for service connection for hairy cell leukemia, 
to include as due to herbicide exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2003 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The January 2004 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the June 2003 letter.  

Post rating, a July 2008 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the July 2008 letter, and 
opportunity for the Veteran to respond, the September 2009 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records and the report of a December 
2008 VA claims file review.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
May 2008 Board hearing, along with various written statements 
provided by the Veteran and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted.

As regards the latter point, the Board notes that, in this 
appeal, the Veteran was requested numerous times to provide 
more specific information regarding his claimed exposure to 
herbicides, to include unit numbers, dates, and locations.  
The Veteran indicated he was not able to provide more 
information than that he had already given.  Therefore, the 
RO has fulfilled the duty to assist in attempting to obtain 
such information, and that no further action in this regard 
is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this appeal, the Veteran has claimed entitlement to 
service connection for hairy cell leukemia on the basis of 
in-service exposure to herbicide agents (to include Agent 
Orange).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Non-Hodgkin's lymphoma shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In this appeal, the  record contains competent medical 
evidence, dating from 1994, that reflects that the Veteran 
has been diagnosed with and treated for hairy cell leukemia.  
Additionally, upon review of the  Veteran's claims file  by a 
VA physician in December 2008, the physician indicated that 
the Veteran's hairy cell leukemia may be classified as a Non-
Hodgkin's lymphoma, and that  therefore, it may be presumed 
to be associated with herbicide exposure.  This is a 
competent opinion, for which the VA physician provided a 
rationale, and there is s no competent opinion of record 
supporting a contrary conclusion.   

On the basis of the foregoing, the  Board concludes that the 
Veteran's diagnosed hairy cell leukemia is among the diseases 
for which presumptive service connection, based on herbicide 
exposure, is available.  At issue, then, is whether the 
Veteran was exposed to herbicides in service.  

The Veteran's service records  show that he did not serve in 
Vietnam during the period from January 9, 1962 to May 7, 
1975, and the  Veteran has not contended that his service 
meets these criteria.  Instead, the Veteran contends that he 
was exposed to herbicide agents while serving on active duty 
in Germany from July 1960 to July 1962.

A service treatment record indicates that, in June and August 
1961, the Veteran was treated for conjunctivitis, acute, 
bilateral.  It was noted to be probably an allergy.  The 
record shows the Veteran was seen for this treatment in 
Darmstadt.

In a July 2003 written statement, the Veteran indicated that, 
from January 1961 to June 1962, he was assigned to the 
Headquarters Battery V Corps Artillery in Darmstadt, Germany.  
As a radio operator, he was a member of a team that travelled 
to different locations in Germany and made contact with 
different NATO units.  From those locations, his team would 
visit areas that were used as part of various training and 
test exercises.  He assisted in taking samples of soil, 
water, and vegetation.  The samples were returned for further 
examination.

In an August 2003 written statement, the Veteran indicated 
that, while he was travelling in Germany, he and his team 
were to retrieve ground and air samples of dioxin based 
chemicals.

In a letter dated in September 2003, the Department of the 
Army indicated that it had received the Veteran's inquiry 
regarding chemical testing.  The Veteran was asked to provide 
more detail.  Specifically, he was asked to provide 
information regarding the sites he visited.

In the December 2004 NOD, the Veteran's representative stated 
that the Veteran could not name the locations he visited, 
because he was not familiar with the country.

A March 2005 response from the National Personnel Records 
Center (NPRC) indicates that there was no record of exposure 
to herbicides for the Veteran.

During the  June 2006 RO hearing,  the Veteran  stated that 
he was stationed in Germany beginning in January 1961 with 
the 5th Corps Artillery in Headquarters Battery.  Later, he 
was assigned to the S2 Section.  He testified that  he 
travelled with two other team members and took samples.  He I 
indicated that, at  the time, he believed it was for 
artillery purposes, and that he later read the history of 
Agent Orange and learned that it was sold to Dow Chemical in 
November 1960; it was tested in 1961 and used in Vietnam in 
January 1962.  He stated that did not witness any spraying in 
any area his visited, and that no  one told him that Agent 
Orange was used in these areas, but that he noticed unusual 
defoliation in these areas; there was dead vegetation.  The 
Veteran noted that he believed he was in Graffen, Germany at 
one time.

In a June 2006 written statement, the Veteran indicated that 
he travelled to Hamburg, Grafenwoehr, and Darmstadt while in 
Germany.

In a September 2006 response to an RO inquiry, VA's 
Compensation and Pension Service indicated that it had 
reviewed a list of herbicide use and test sites outside of 
Vietnam, which was provided by the Department of Defense 
(DOD).  The list contained 71 sites within the United States 
and foreign countries where the use and testing of herbicide 
agents, including Agent Orange, is acknowledged.  The list 
did not contain any references to routine base maintenance 
activities such as range management or brush clearing.  DOD 
indicated that such small scale herbicide applications had 
not been compiled into a list.  There is no DOD record or any 
Agent Orange or other herbicide use in Germany or elsewhere 
in Europe.  There is also no evidence of chemical testing in 
Germany after World War II.  No evidence supporting the claim 
could be provided.

During the  May 2008 Board hearing, the  Veteran testified 
that he  witnessed dead vegetation and believed these areas 
were impact areas for artillery.  He indicated that reported 
sick twice during this time, and that he was diagnosed as 
allergic.  The Veteran also asserted  that chemical testing 
was done in Germany prior to use in Vietnam.

In a July 2008 letter, the RO asked the Veteran to provide 
specific information regarding his claimed exposure to 
herbicides in service.

In an August 2009 response to an RO inquiry, the United 
States . Army and Joint Services Records Research Center 
(JSRRC) indicated that United States Army historical records 
did not document spraying, testing, transporting, storage, or 
usage of Agent Orange at Frankfurt, Germany during 1961.  
Furthermore, the DOD list of spray areas and test sites 
outside of Vietnam did not include Schweinfurt, Germany.

In an August 2009 memorandum, the RO determined that the 
Veteran's exposure to herbicides could not be verified.  The 
efforts made to verify this information were detailed.

The record contains no evidence indicating that the Veteran 
was involved in the handling, storage, disposal, or 
application of any herbicide agent.  The Veteran does not 
contend that his official duties involved direct contact with 
herbicides, but that herbicides were found in the ground and 
water samples collected by his team in various locations in 
Germany.

While the Veteran is competent to describe observable events 
of service, as well as any injuries or symptomatology 
experienced during service (see Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994)), there is no indication that he possesses 
the competence to identify herbicide agents or their residue 
in water or on surfaces.  This situation is distinguished 
from the hypothetical case where a veteran witnesses the 
spraying of herbicide agents and comes into contact with the 
spray or residue.  

In this case, the Veteran does not contend that he witnessed 
the application of herbicides in Germany or that they were 
applied while he was present.  Rather, he contends that Agent 
Orange was being tested in 1961, and he believes it was being 
tested in Germany.  As discussed above, there is no 
presumption of exposure to herbicides outside of the 
regulatory framework.  The Veteran's assertions with respect 
to actual exposure are purely speculative and do not provide 
probative evidence of actual exposure to herbicides.

Importantly, the Veteran has stated that he was never told 
that herbicides were being used in the areas his team 
visited.  At the time, he believed the testing was for 
artillery purposes.  Only later did he read and come to the 
conclusion that they must have been testing Agent Orange in 
these areas prior to use in Vietnam. Furthermore, the 
information obtained by the RO corroborates a finding that 
the Veteran was not exposed to herbicides while in Germany.  
Two responses from Compensation and Pension Service indicated 
that DOD has identified 71 locations outside of Vietnam where 
Agent Orange was tested.  None of these locations included 
Germany or anywhere in Europe.

As indicated above, the Veteran was asked numerous times to 
provide specific information regarding his claimed exposure.  
While he provided some locations, he was not able to provide 
dates with enough specificity that a meaningful search of 
records could be conducted.

Given  the service record showing treatment for 
conjunctivitis due to an allergy in June and August 1961, the 
RO requested information from the JSRRC.  In an August 2009 
response, the JSRRC indicated that there was no evidence of 
Agent Orange testing at that time in Germany.

Based on consideration of all of the aforementioned evidence, 
the Board concludes that the evidence preponderates against a 
finding that the Veteran was exposed to Agent Orange or any 
herbicide in service.  The only evidence of record suggesting 
the Veteran was exposed is the written evidence from the 
Veteran.  However, this evidence has little probative value, 
since he denied witnessing any spraying of chemicals and also 
indicated that no one ever told him that Agent Orange was 
being tested in Germany at that time.  He admits that he did 
not believe he was exposed herbicides until later, when he 
read about the history of the chemical.  The evidence showing 
the Veteran was not exposed to herbicides in service is 
overwhelming and more probative.

Notwithstanding the above, to give the Veteran every 
consideration in connection with the claim, the Board has 
also considered the Veteran's claim under other theories of 
entitlement.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 
162-64 (1997).  In this case, however, the record does not 
otherwise provide a basis for a grant of service connection 
for hairy cell leukemia.

The Veteran does not contend, and the evidence does not show, 
that he had hairy cell leukemia during service.  Rather, 
private medical records show that the Veteran was diagnosed 
with hairy cell leukemia in 1994, many years after service.  
Because the Veteran's hairy cell leukemia was not medically 
shown to have manifested to a compensable degree within the 
first post service year, there is no rebuttable presumption 
of service-incurrence afforded to certain chronic diseases, 
to include leukemia.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, the Board 
points out that the fact that the Veteran's hairy cell 
leukemia was not diagnosed until many years post service is a 
factor that tends to weigh against the claim for service 
connection.  See, e.g., Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Significantly, moreover, there also is no competent medical 
evidence or opinion of a medical relationship between the 
Veteran's diagnosed hairy cell leukemia and any incident of 
service (other than exposure to Agent Orange), and neither 
the appellant nor his representative has identified or even 
alluded to the existence of any such opinion.

Finally, as for any direct assertions by the Veteran and his 
representative that there exists a medical nexus between the 
Veteran's hairy cell leukemia and service, the Board finds 
that no such assertion provides a basis for allowance of the 
claim.  As indicated above, the current appeal turns on the 
questions of in-service disease or injury (here, claimed as 
exposure to herbicides, which none of the accounts could 
document), and medical relationship between such disease or 
injury and service, a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  However, ad indicated, the Veteran's exposure 
to herbicides has not been established and may not be 
presumed, and there ia no medical evidence of nexus to 
otherwise support the claim.  As layperson, neither the 
Veteran nor his representative is shown to possess 
appropriate medical training or expertise to competently 
render a probative (i.e., persuasive) opinion on the  medical 
matte of whether there exists a nexus between the disability 
for which service connection is sought and service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, lay assertions as to the 
etiology of the Veteran's current hairy cell leukemia have no 
probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for hairy cell leukemia must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as  no competent, probative or objective 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hairy cell leukemia, to include as due 
to herbicide exposure, is denied.

____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


